Citation Nr: 0938703	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  03-01 491	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Adelphia Sisson


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from July 1948 to July 1949, and had 
subsequent periods of active duty for training (ACDUTRA) in 
the Nebraska National Guard, including in July and August.  
The Veteran died in January 2002.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
decisional letter of the Lincoln, Nebraska Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2003, a 
hearing was held before a Decision Review Officer (DRO); a 
transcript of the hearing is associated with the claims file.  
The case was before the Board in October 2004, when it was 
remanded for additional development.  

The Veteran's claims file is now in the jurisdiction of the 
Phoenix, Arizona RO.  In February 2006, the Phoenix RO sought 
clarification from the appellant as to whether or not she 
desired a hearing before a Veterans Law Judge.  In March 2006 
correspondence, she requested a hearing.  A hearing was 
scheduled in May 2006; in that same month it was cancelled at 
the appellant's request (because she was unable to attend).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The Veteran is not shown to have had 90 days of active 
wartime service, and was not a veteran of a war.  




CONCLUSION OF LAW

As the Veteran did not have qualifying service, the threshold 
legal requirement for establishing entitlement to VA 
nonservice-connected death pension benefits is not met.  
38 U.S.C.A. §§ 101, 1521, 1541 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  In the instant case 
the law is dispositive; the legal requirements for 
establishing basic eligibility for VA death pension benefits 
are outlined by statute and regulation, and the Board's 
review is limited to interpretation of the pertinent law and 
regulations.  Regardless, the appellant has received actual 
notice of what is needed to establish entitlement to death 
pension benefits.  Any further notice of these threshold 
criteria would be redundant and pointless.  

B.	Legal Criteria, Factual Background, and Analysis

Death pension benefits are payable to the surviving spouse of 
a veteran of a period of war who met the service requirements 
in 38 U.S.C.A. § 1541(j) or who was receiving (entitled to 
receive) compensation for a service-connected disability.  
38 U.S.C.A. § 1541(a).  

The term veteran of any war is defined by statute and 
regulation, and means any veteran who served in the active 
military, naval, or air service during a period of war.  
38 U.S.C.A. § 101(12); 38 C.F.R. § 3.1(e). 

38 U.S.C.A. § 101(24) defines the term "active military, 
naval, or air service" as including "active duty" and "any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty."  

A veteran meets the service requirements of 38 U.S.C.A. 
§ 1541 if the veteran served in the active military, naval, 
or air service (1) for ninety days or more during a period of 
war; (2) during a period of war and was discharged or 
released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more, and such service began or ended during a period of war; 
(4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1541(j).  

The term "period of war" is also defined by statute and 
regulation, and includes (as pertinent here) the following: 
from December 7, 1941 to December 31, 1946 (World War II), 
from June 27, 1950 to January 31, 1955 (the Korean conflict); 
and from February 28, 1961 to May 7, 1975 (for veterans 
serving in Vietnam), and from August 5, 1964 to May 7, 1975 
for all other veterans (the Vietnam era).  38 U.S.C.A. 
§ 101(8)(9)(29); 38 C.F.R. § 3.2.  

A claim for nonservice-connected pension benefits by a 
claimant where service department records fail to show 
threshold eligibility lacks legal merit or legal entitlement 
and must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

In this case, as shown in official records, the Veteran 
served on active duty with the U.S. Army from July 1948 to 
July 1949.  He then served in the Nebraska National Guard 
from July 1949 to August 1956 (with periods of active and 
inactive duty for training, including during July and August 
1955, when, on August 4, 1955 he sustained an accidental 
gunshot wound).  Residuals of the gunshot wound, were 
service-connected, and the Veteran received compensation for 
such disability effective August, 1955.  

The appellant essentially argues that the Veteran's service 
in the Nebraska National Guard from July 1949 to August 1956 
was during a period of war, and that his service was for 
longer than ninety days.  By statute (outlined above, 
38 U.S.C.A. § 101(24)) ACDUTRA is not considered active duty 
unless the Veteran sustains a compensable disability during 
such period.  Here, the Veteran's compensable service-
connected disability was sustained on ACDUTRA in August 1955, 
which does not fall within a period of war as defined by law 
outlined above.  

The Veteran's active service did not include any period of 
service during a period of war.  Therefore, he does not meet 
the legal definition of a veteran of any war, and his service 
is not qualifying service for the benefit sought, i.e., 
nonservice connected VA death pension benefits.  38 U.S.C.A. 
§ 1541.  A threshold legal requirement (qualifying service) 
for establishing entitlement to VA death pension benefits is 
not met, the claim for such benefits must be denied as a 
matter of law.  Sabonis, 6 Vet. App. at 430.  


ORDER

The appeal to establish basic eligibility for nonservice-
connected VA death pension benefits is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


